DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-9 have been examined on the merits.

Priority
Acknowledgment is made of the applicant's claim for foreign priority based on an application filed in China on 08/16/2017. It is noted that applicant has filed a certified copy of the application, CN201721034703.1, as required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2019 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statement is being considered by the examiner and an initial copy is attached herewith.
Claim Interpretation
The broadest reasonable interpretation of the claim limitation “one recess loop” (claim 2, line 1) has been interpreted as at least one recess loop as opposed to only one recess loop. The interpretation of only one recess loop would be impermissibly narrow without an explicit statement of such in the claim language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun et al. (US 20160043367 A1) hereinafter Chun.

Regarding claim 1, Chun discloses an explosion-proof sheet (“second vent 63… set on the external surface of the cylindrical case 20”; [0118]; Fig. 6; elements 20 and 63), comprising 

a sheet body (Fig. 6; elements 20 and 63) formed as a whole (Fig. 6), 

wherein a recess loop (“second vent 63”; Fig. 6; element 63) in a shape of an enclosed loop (Fig. 6; element 63) is formed in the sheet body (20 and 63), 


    PNG
    media_image1.png
    464
    373
    media_image1.png
    Greyscale
a flip portion (annotated Fig. 6; element F) is formed in the sheet body (20 and 63) within a region (annotated Fig. 6; element F) enclosed by the recess loop (63); 

a score ([0121]; Fig. 6; element 634) in a shape of a non-enclosed loop (Fig. 6; element 634) is arranged within the recess loop (63), 


    PNG
    media_image2.png
    177
    209
    media_image2.png
    Greyscale
the score (634) extends along a circumference direction (annotated Fig. 6; element C) of the recess loop (63), and 

a portion (“a single-ended portion 635”; [0119]; Fig. 6; element 635) of the recess loop (63) located between two ends (“double ends”; [0119]; Fig. 6) of the score (634) forms a connection segment (“a single-ended portion 635”; [0119]; Fig. 6; element 635).

Regarding the claim limitation, “configured for turning over the flip portion”, Chun discloses that the configuration of the connection segment (635) and the score (634) allow the vent to be opened easily ([0120]). It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). Thus, the claim limitation “configured for turning over the flip portion” is inherent to Chun’s disclosure.


    PNG
    media_image1.png
    464
    373
    media_image1.png
    Greyscale


	
Regarding claim 2, Chun discloses wherein one recess loop (Fig. 6; element 63) is formed in the sheet body (20 and 63), and only one flip portion (F) is formed within the region (F) enclosed by the one recess loop (63).

Regarding claim 7, Chun discloses wherein the sheet body (20 and 63) comprises a connecting loop (Fig. 6; element 20) in a shape of an enclosed loop (Fig. 6; element 63) and surrounding a periphery of the recess loop (Fig. 6; element 63).

Regarding claim 9, Chun discloses wherein the score ([0121]; Fig. 6; element 634) is formed (Fig. 6; [0121]) at a middle part ([0121]; Fig. 6; element M in grey) of the recess loop (63). 

    PNG
    media_image3.png
    429
    412
    media_image3.png
    Greyscale

 For illustrative purposes, the following drawing (Fig. 4) has been included to demonstrate the structural relationship of the recess loop (63) and score (634) as disclosed by Chun ([0121]). In this illustrative demonstration, the score (634) is represented by element 612, the recess loop (63) is represented by element 611.


    PNG
    media_image4.png
    342
    368
    media_image4.png
    Greyscale


	
Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tyler (US 2016/0079578 A1).

Regarding claim 1, Tyler discloses an explosion-proof sheet (“hinged vent 38”; [0042]; Fig. 13; element 38), comprising 

a sheet body (“hinged vent 38”; [0042]; Fig. 13; element 38) formed as a whole (Fig. 13), 

wherein a recess loop (Fig. 13; elements 80, 82, and 84) in a shape (annotated Fig. 13) of an enclosed loop (Fig. 13; element 80, 82 and 84) is formed in the sheet body (38), 

a flip portion (“flaps 86”; [0049]; Fig. 13; element 86) is formed in the sheet body (38) within a region (annotated Fig. 13; element R) enclosed by the recess loop (80, 82, and 84); 

    PNG
    media_image5.png
    383
    799
    media_image5.png
    Greyscale


a score (“grooves”; [0045]; Fig. 13; elements 80 and 84) in a shape of a non-enclosed loop (annotated Fig. 13; elements N) is arranged within (Fig. 13) the recess loop (80, 82 and 84), 

    PNG
    media_image6.png
    412
    767
    media_image6.png
    Greyscale

the score (80 and 84) extends along a circumference direction (“direction 111”; [0049]) of the recess loop (80, 82 and  84), and 

a portion (“hinge portion 82”; [0051]; Fig. 13; element 82) of the recess loop (80, 82, and 84) located between two ends (“ends 114”; [0049]; Fig. 13; element 114) of the score (80 and 

	Regarding claim 2, Tyler discloses wherein one recess loop (annotated Fig. 13; element O; Fig. 13; elements 80, 82 and 84) is formed in the sheet body (38), and only one flip portion (annotated Fig. 13; element OO) is formed within the region (R) enclosed by the one recess loop (O).





    PNG
    media_image7.png
    412
    767
    media_image7.png
    Greyscale

	
Regarding claim 3, Tyler discloses wherein the recess loop (O) is in a rectangular shape (annotated Fig. 13; element O) including a lengthwise portion (Fig. 13; element 82) and a 

	Regarding claim 4, Tyler discloses wherein two recess loops (Fig. 13; 80, 82, and 84; annotated Fig. 13; element T) are formed in the sheet body (38) and are arranged in parallel (annotated Fig. 13) with each other, and only one flip portion (annotated Fig. 13; element OO) is formed within the region (Fig. 13; element 86) enclosed by each of the two recess loops (T).





    PNG
    media_image8.png
    457
    767
    media_image8.png
    Greyscale



Regarding claim 5, Tyler discloses wherein adjacent portions (Fig. 13; element 80; annotated Fig. 13; element P) of the two recess loops (T) overlap with each other (annotated Fig. 13; element P) to form an overlapping portion (annotated Fig. 13; element P).

claim 6, Tyler discloses wherein the connection segments (82) of the two recess loops (T) are arranged on the recess loops (T) opposite to the overlapping portion (80 and P), respectively (annotated Fig. 13).


	Regarding claim 7, Tyler discloses wherein the sheet body (38) comprises a connecting loop (“coined area 78”; [0051]; Fig. 13; element 78) in a shape of an enclosed loop (Fig. 13; element 78) and surrounding (Fig. 13) a periphery of the recess loop (82 and 84).

	Regarding claim 8, Tyler discloses wherein a thickness (“cross-sectional width 104”; [0047]; Fig. 6; element 104) of the flip portion (Fig. 6; element 86) is no smaller than a thickness (“cross-sectional width 104”; [0047]; Fig. 6; element 104) of the connecting loop (Fig. 6; element 78).

    PNG
    media_image9.png
    565
    748
    media_image9.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 20160043367 A1) hereinafter Chun.

Regarding claim 3, Chun discloses all claim limitations of the present invention as set forth above. Chain further discloses wherein the recess loop (63) includes a lengthwise portion (annotated Fig. 6; element L) and a crosswise portion (annotated Fig. 6; element W), and the connection segment (635) is arranged at the lengthwise portion (L).

    PNG
    media_image10.png
    471
    393
    media_image10.png
    Greyscale


In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed a recess loop of a rectangular shape based on Chun’s disclosure.

Regarding claim 8, Chun discloses all claim limitations of the present invention as set forth above. Further, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	
Thus, Chun’s disclosure is not patentably distinct from the instant claim limitation “a thickness of the flip portion is no smaller than a thickness of the connecting loop”.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler (US 2016/0079578 A1).

claim 9, Tyler discloses all claim limitations of the present invention as set forth above. Tyler further discloses an electrochemical cell ([0027]) comprising a housing ([0028]) wherein a hinged vent is stamped on a surface of the housing ([0029]) “to enable the gases to vent from the housing if the pressure inside the housing exceeds a pressure threshold of the hinged vent” ([0028]). Tyler teaches a single depression (Fig. 6; element 80; “the connecting portions 84 may be stamped to the same depth as the fracture portion 80”; [0045]) that represents the score (80 and 84) of claim 1. 

    PNG
    media_image11.png
    593
    696
    media_image11.png
    Greyscale

Tyler fails to disclose wherein the score is formed at a middle part of the recess loop.

Chun discloses “a rechargeable battery with a case including a vent ([0003]) that is designed to enable gases to vent from the cases if the pressure inside the housing exceeds a predetermined value ([0010-0011]; [0091]). Chun further discloses the limitations of traditional 

To address this limitation, Chun discloses two depressions ([“first and second ends 611 and 612”; [0099]), designed to lower the force required to make the depressions relative to a single punching operation ([0099]) and thereby extend the lifespan of the depressions ([0100]). 

    PNG
    media_image12.png
    486
    606
    media_image12.png
    Greyscale



Tyler and Chun are analogous art from the same field of endeavor, namely the fabrication of electrochemical cells comprising a housing with pressure reducing valves designed to prevent the explosion of the cell. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Tyler by employing the two depressions taught by Chun in place of the score 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253.  The examiner can normally be reached on M-F 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Laios can be reached on (571) 272-9808.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727